Case: 3:15-cv-00365-wmc Document #: 174 Filed: 07/26/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

GABRIEL G. RAMIREZ,
Plaintiff,
NOTICE OF APPEAL
Vv. Case No. 15-cv-0365-wmce

DEPUTY L. KRANSKI, DEPUTY SWEEN

Defendant.

 

NOTICE OF APPEAL

 

Notice is given that the Plaintiff Gabriel G. Ramirez, appeals to the United States Court

of Appeals for the Seventh Circuit from the final judgment entered in this action on July 13, 2021.

Dated and signed this 13" day of July, 2021.

Fox Lake, Wisconsin.

Respectfully Submitted,

    
 

GABRIEL G. RAMIREZ, Pro se
W10237 Lake Emily Road

P.O. Box 200

Fox Lake, Wisconsin 53933-0200

Paralegal Assistance Provided By:
Other(s) Jail house Lawyers

Ce: File(d)/Other(s)
